Citation Nr: 9916009	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  94-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative changes in 
the right knee with dislocation of patellae, post-operative.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service in the Army from 
January 1968 to February 1968.  The veteran also had service 
in the Navy from 1962 to 1966.  While the specific nature of 
the Navy service is unclear, it is irrelevant since the 
veteran has claimed that the degenerative changes in his 
right knee were aggravated during his Army service.  

By a December 1993 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
denied service connection for degenerative changes in both 
knees with dislocation of patellae, post-operative.  The 
veteran filed a notice of disagreement in January 1994.  By a 
January 1994 rating action, the RO confirmed the denial of 
service connection.  In March 1994, the RO issued a statement 
of the case and the veteran filed a substantive appeal.  By a 
March 1994 rating action, the RO confirmed the denial of 
service connection.  A supplemental statement of the case was 
issued in April 1994.

In his March 1994 Form 9, the veteran indicated that he 
wanted to testify at the RO before a member of the Board of 
Veterans' Appeals (Board).  In a letter received by the Board 
in December 1996, the veteran indicated that he would rather 
testify before a member of the Board in Washington, D.C.  
However, in a February 1997 letter, the veteran's 
representative advised the Board that the veteran had 
withdrawn his request for a hearing.  A letter from the 
veteran to this effect is of record.  

In April 1997, the Board separated the veteran's claims for 
service connection on the basis of right and left knee, and 
denied service connection for degenerative changes in the 
left knee with dislocation of patellae, post-operative.  The 
Board remanded the veteran's claim concerning service 
connection for degenerative changes in the right knee with 
dislocation of patellae, post-operative, for additional 
development. 

In a November 1997 supplemental statement of the case, the RO 
continued to deny service connection for degenerative changes 
in the right knee with dislocation of patella, post-
operative.  


FINDING OF FACT

The claim for service connection for degenerative changes in 
the right knee with dislocation of patellae, post-operative, 
is not plausible.


CONCLUSION OF LAW

The veteran has failed to state a well grounded claim 
regarding service connection for degenerative changes in the 
right knee with dislocation of patellae, post-operative.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

Service medical records indicate that in September 1962, the 
veteran was examined for entrance into the Navy reserves.  
The veteran reported a history of "trick" or locked knee 
and indicated that he had undergone a right knee operation in 
1962.  The veteran complained of occasional cramps in his 
legs upon swimming in cold water.  This was not considered 
disabling, however.  Upon examination for entrance into the 
Navy reserves, in September 1962, the veteran reported that 
he had surgery for the right knee for recurrent dislocation 
of the patella in 1962.  Both knees were stable and extended 
fully.  Flexion was to 135 degrees and there was no muscle 
atrophy.  Scars were noted on both knees and the lower 
extremities were otherwise found to be normal.  In a letter 
dated in September 1962, W. A. Swedberg, M.D. wrote that the 
veteran had surgery on his right knee in February 1962.  The 
diagnosis was recurrent dislocation of the right patella and 
chondromalacia of the patella.  The surgery consisted of 
transplantation of the tibial tuberosity.  In addition, the 
degenerated cartilage was removed from the patella.  
Application of a long leg cast was accomplished following 
surgery.  Convalescence was uneventful.

Subsequent Navy medical records indicate that on June 11, 
1963, the veteran was examined and found physically fit for 
14 days of active duty for training (ADUTRA).  On June 28, 
1963, the veteran was examined again and found physically 
qualified for release from ADUTRA.  

In September 1964, the veteran was examined for purposes of 
ADUTRA in excess of 30 days.  His lower extremities were 
found to be normal.  Surgical scars on both knees were noted, 
with a comment of "Polio".  The veteran was found to have 
no disqualifying defects and/or diagnoses.

In July 1966, the veteran complained of pain and swelling of 
both ankles and knees.  He was referred for consultation that 
same day.  He complained of bilateral swelling of the feet, 
ankles and lower legs during the course of the day until 
after sleep and rest.  The examiner's impression was that the 
veteran had "deck feet," which resulted from prolonged 
standing or upright position on hot decks or in hot weather.  
The examiner recommended that the veteran work in a cooler 
area or avoid prolonged upright positions.  

In August 1966, the veteran was examined for separation from 
the Navy.  The examiner noted that the veteran was "having 
trouble with knees - post arthroplasty."
The scars on the veteran's knees were also noted.  In 
November 1966, during a re-affiliation examination, the 
veteran reported a history of  "trick" or locked knee as 
well as his prior surgery.  

In November 1966, the veteran completed a Report of Medical 
History.  He reported having or having had a trick or locked 
knee.  He indicated previous right knee surgery without 
sequelae.

In November 1967, the veteran was examined for enlistment in 
the Army.  In reporting his medical history, the veteran 
indicated that he had had no "trick" or locked knee, or any 
bone, joint or other deformity.  He did report that he had 
previously dislocated his left and right knees in 1958 and 
1960.  The examiner noted that the veteran's both knees were 
repaired and were "now OK."  Upon examination, the 
veteran's lower extremities were found to be normal.

In January 1968, the veteran was seen with a complaint of 
pain in both knees for two to three days.  He reported 
frequent swelling of his knees without locking.  The 
examination revealed that his quadriceps tendons were 
unusually prominent.  There was an abrasion over the right 
patella area.  No instability was present.  Range of motion 
was within normal limits.  There was mild effusion of the 
right knee and hyperlaxity of both patella.  X-rays revealed 
osteophyte changes, lipping and narrowing to the joint space.  
The impression was arthritic changes both knees with 
hyperlaxity of the patella.  It was recommended that the 
veteran be boarded out of service.  

The following day, the veteran was seen at an outpatient 
facility.  It was reported that he had polio as a child with 
subsequent bilateral recurrent dislocations of both patella.  
He complained of recurrent swelling in both knees without 
locking or giving way.  The examination revealed the 
veteran's quadriceps tendons were unusually prominent and 
slightly shortened.  There was no instability of either knee 
and range of motion in both knees was normal.  Measurements 
of both thighs were equal at 20 inches.  There was 
hyperlaxity of both patellae.  X-rays revealed osteophytic 
changes in both knee joints with narrowing of joint space and 
lipping.  The impression was arthritic changes in both knees 
with hyperlaxity of both patellae and post-repair, recurrent 
dislocation of both knees.  The examiner's final diagnoses 
were as follows: (1) arthritis due to trauma, both knees, 
which existed prior to service and was not aggravated by 
service; and (2) status, post operative, repair of recurrent 
dislocations, patellae, hyperlaxity of both patellae, which 
also existed prior to service and was not aggravated by 
service.  It was recommended that the veteran be separated 
from service.

A summary of Medical Board Proceedings confirmed the above 
diagnoses and also determined that these conditions existed 
prior to entry on active duty and were not aggravated by 
service.  The veteran did not file a rebuttal statement and 
was discharged.

In October 1991, the veteran filed a claim regarding pension 
based on "severe arthritis, bilateral all joints, . . . 
lower extremities . . . knees."  

In December 1991, the RO received records from the Community 
Health Center in Sioux Falls, South Dakota.  These records 
reflect that in April 1988, it was noted that the veteran had 
had arthritis for the past 7 years.  The veteran was assessed 
to have probable degenerative joint disease.  In September 
1989, the veteran was examined for complaints of arthritis.  
He reported that he had previously been diagnosed as having 
"rheumatic arthritis," though there was no documentation of 
this.  Upon examination, the veteran was found to be without 
deformation of joints.  He was assessed to have arthritic 
complaints.  In January and April 1990, the veteran was 
assessed to have arthritis.

In a December 1991 letter to the RO, Rodney N. Langseth, 
M.D., stated that he had treated the veteran for "routine, 
uncomplicated and self limited medical problems" from the 
mid-1950s until the late 1980s.  Dr. Langseth reported that 
the veteran underwent bilateral knee surgery probably in the 
late 1960s for recurrent patellar subluxations.  According to 
Dr. Langseth, the veteran was diagnosed in 1984 as having 
osteoarthritic changes involving the left knee, which were 
confirmed by X-ray findings.  

In December 1991, the RO also received records from St. 
Luke's Hospital in Duluth, Minnesota.  These records document 
the knee surgeries performed on the veteran in 1958 and 1962. 

In January 1992, the RO received medical records from the 
Central Plains Clinic in Sioux Falls, South Dakota.  These 
records include a December 1991 letter from Walter Drymalski, 
M.D., which described a recent examination of the veteran.  
Dr. Drymalski diagnosed the veteran as having, in relevant 
part, osteoarthritis of the knees and a history of polio 
diagnosed in 1951.  He concluded that no significant change 
in the veteran's diagnosis was expected in the future.  A 
December 1991 X-ray revealed degenerative changes involving 
each knee consisting of medial joint space narrowing, 
spurring of the tibial spines, femoral condyles and 
intercondylar notches.  Both patellofemoral joint spaces were 
narrowed and posterior patellar osteophytes were present.  
There was no fracture or dislocation present.  The impression 
was degenerative changes involving each knee.  An X-ray taken 
later in December 1991 revealed very mild narrowing of both 
medial and lateral compartments on the left.  Sunrise and 
lateral views of the knees showed extensive deformity of the 
patellofemoral joints bilaterally, though worse on the right 
than the left.  There was narrowing, particularly laterally.  
There was also osteophyte formation noted at this joint and 
posterior "flabella" was observed on the left.  Finally, no 
evidence on the X-ray suggested an inflammatory arthritis 
such as rheumatoid or ankylosing spondylitis.  

In January 1992, the veteran was examined for VA purposes.  
The veteran recounted his medical history and complained that 
he had experienced difficulty with construction work and 
truck driving due to his knee problems.  Following an 
examination, the examiner's assessment was that the veteran 
had, in relevant part, osteoarthritis of the knees.  

In June 1993, the veteran filed a claim regarding service 
connection for "(h)andicap lack of bending both knee 
joints."  In a written statement attached to his claim, the 
veteran asserted that he did not have this condition until he 
aggravated the knee repair during Army basic training and 
that "there was a lasting trauma inflicted upon my physical 
being . . . by the Army."  

In June 1993, the RO received treatment records from the VA 
Medical Center (VAMC) in Minneapolis, Minnesota.  These 
records reflect treatment for cellulitis in November 1992.  
The veteran was also diagnosed as having, in relevant part, a 
history of osteoarthritis of the knees.  In June 1993, the 
veteran was treated for a history of recurrent cellulitis and 
was also diagnosed as having, in relevant part, a history of 
degenerative joint disease of the knees.  

In July 1993, the RO received additional records from the 
Duluth Clinic.  These records reflect treatment for leg and 
knee pain in February 1984.  A physical examination in March 
1984 found the veteran's extremities to be unremarkable, 
except for multiple scars on his knees.  

The RO received medical records from the VA Outpatient Clinic 
in Superior, Wisconsin, in September 1993.  These records 
contain no diagnosis of a bilateral knee condition or any 
medical opinions regarding the etiology of a bilateral knee 
condition.  

In a written statement received by the RO in September 1993, 
the veteran reiterated his central assertion that his service 
in the Army aggravated a pre-existing bilateral knee 
condition.  The veteran also submitted additional records in 
September 1993, some of which were duplicates of those 
previously submitted.  The non-duplicative records include 
evidence of private medical treatment for arthritis between 
1986 and 1991.  In a November 1991 letter, A.O. Kittilson, 
M.D., reported that the veteran had had a history of poor 
circulation in his lower extremities, a "constant battle 
with obesity," and a history of knee surgery, "which has 
added to the lower extremity problems."  

The RO received additional records from the Community Health 
Center in October 1993.  These records reflect that in 
October 1991, the veteran stated that he could not work due 
to joint ailments.  He claimed that the pain began when he 
was in the military.  In November 1991, it was noted that the 
veteran had had "long standing arthritis."

In November 1993, the RO received copies of letters written 
by the veteran, who essentially repeated his assertion that 
his bilateral knee condition was aggravated by service in the 
Army.  By a December 1993 rating action, the RO denied 
service connection for degenerative changes in both knees 
with dislocation of patellae, post-operative.  

In January 1994, the veteran filed his notice of disagreement 
and also submitted records of knee treatment and surgery 
prior to his entrance in the Navy.  By a January 1994 rating 
action, the RO again denied service connection for bilateral 
knee disabilities.  

In three letters filed with the RO in January 1994, the 
veteran essentially restated his central assertion that he 
had a bilateral knee condition which was aggravated by 
service in the Army. 

In February 1994, the veteran's representative submitted two 
lay statements in furtherance of the veteran's claims.  In a 
January 1994 letter apparently written by the veteran's 
sister, she asserted that the veteran had had difficulty 
performing flexion exercises after returning from service in 
the Army.  According to the veteran's sister, "(s)ince he 
could do these same exercises, with very little difficulty, 
before going into the Army, something must have happened to 
him during his boot camp training."  The RO also received a 
letter from the veteran's mother, who stated that she had 
been trained in home physical therapy and had unsuccessfully 
tried to insist that the veteran do flexion exercises after 
he returned from the Army.

In his March 1994 substantive appeal, the veteran essentially 
restated his central assertion that he had a bilateral knee 
condition which was aggravated by service in the Army.  In a 
March 1994 rating action, the RO confirmed the denial of 
service connection for a bilateral knee disability.  

In its informal brief filed with the Board in March 1997, the 
veteran's representative asserted that service connection 
should be granted based on aggravation.  The veteran's 
representative also suggested that the medical records 
underlying Dr. Langseth's December 1991 letter should be 
obtained, to determine if there was evidence of arthritis 
from September 1966 to September 1967.

In April 1997, the Board separated the veteran's claims for 
service connection on the basis of right and left knee, and 
denied service connection for degenerative changes in the 
left knee with dislocation of patellae, post-operative.  The 
Board remanded the veteran's claim concerning service 
connection for degenerative changes in the right knee with 
dislocation of patellae, post-operative, for additional 
development.  This development was to include an effort by 
the RO to obtain records from Dr. Langseth pertaining to the 
veteran's right knee from the mid-1950s through 1967 (so as 
to determine whether the veteran had arthritis in the right 
knee prior to active duty in the Army).  Thereafter, the 
claims file was to undergo a special review by an examiner 
familiar with orthopedic disabilities, who was to provide an 
opinion concerning the veteran's arthritis of the right knee. 

In June 1997, medical records from Dr. Langseth's clinic in 
Duluth, Minnesota, were associated with the claims files.  
These records reflect outpatient treatment of the veteran 
from June 1970 to October 1983.  During a visit in June 1970, 
the veteran reported a history of recurrent dislocation of 
the knees with corrective surgery.  Scars of the knees were 
noted, and the veteran was also noted to be obese, weighing 
over 300 lbs.  In March 1973, the veteran was noted to still 
be having pain and discomfort in his feet and legs, which was 
worse when standing.  An X-ray of the right knee was 
apparently taken, but the results thereof were not recorded.  
In October 1974, the veteran sought treatment for pain in his 
knees, which was apparently emanating from his great toes 
bilaterally.   

In a June 1997 memorandum, the veteran provided a list of 
physicians who may have treated him for his right knee 
condition.  He indicated that the records created by these 
doctors were likely stored at St. Luke's Hospital in Duluth, 
Minnesota.  

In July 1997, records from St. Luke's Hospital were 
associated with the claims file.  These records reflect, in 
pertinent part, that in December 1960, the veteran (who was 
15 years old at the time) was hospitalized after falling in 
gym class and dislocating his right patella.  An X-ray of the 
right knee revealed no definite abnormalities in the bones or 
soft tissues of the right knee region.  There was no evidence 
to suggest fracture, dislocation, or other recent bone 
injury.  In January 1962, the veteran underwent surgery on 
his right knee, in which his patella was reduced.  An X-ray 
of the right knee revealed no fracture, although a lateral 
dislocation of the patella beyond the lateral femoral condyle 
was noted.  

In February 1962, the veteran underwent a transplant of the 
patellar ligament with tibia tuberosity, distalward, and 
medialward.  The surgical diagnosis was recurrent dislocation 
of the right patella.  The veteran underwent a follow-up 
procedure in March 1962, in which dressings were changed and 
his cast was reinforced.  An X-ray of the right knee 
conducted in March 1962 revealed that the extremity was 
immobilized in a circular plaster cast.  There was evidence 
of recent surgery with apparent transplantation of the 
insertion of the patellar tendon with areas of bone defect 
noted in the region of the tibial tuberosity and at a point 
slightly distal and medial to the tibial tuberosity 
apparently representing the area of transplantation.  The 
patella appeared to be in essentially normal position.  
Except for the evidence of recent ostectomy, the bones of the 
area appeared normal.  No definite change was noted on an X-
ray conducted two days later.  

These records also reflect that the veteran was readmitted 
for vigorous therapy of his knee in April 1962.  X-rays of 
the right knee taken in April 1962 revealed the status post-
operative tendon transplantation.  The appearance was 
essentially the same as that reflected in the March 1962 X-
ray and no abnormalities were noted.  An X-ray of the right 
knee taken in November 1962 revealed deformity in the region 
of the tibial tuberosity secondary to transplantation of the 
patellar tendon.  The fragments of bone in the region of the 
tibial tuberosity appeared to be uniting and the position of 
the fragments seemed to be "about the same as before."  

These records also reflect that in March 1964, the veteran 
was admitted because of the recurrence of redness and 
swelling of the right lateral leg associated with fever.  He 
said that this was due to an infection of some degree which 
was either superficial or deep.  An X-ray examination 
apparently showed there was no involvement of the bone, so it 
was assumed that trauma played a part, and that this was 
either an infectious or chemical type of inflammation that 
developed recurrently.  This was the third bout and it 
responded with heat, rest, elevation, and antibiotics.  A 
subsequent X-ray in March 1964 revealed some increasing 
sclerosis and cortical thickening about the previous 
operative site in the region of the tibial tubercle.  There 
was no evidence of "peri-ostial" elevation or 
decalcification.  The radiologist's conclusion was that the 
increased density and slight cortical thickening in the 
region of the right tibial tubercle had the appearance of a 
post operative change but may have represented reaction to a 
low grade infection. 

In a typewritten memorandum dated in August 1997, a VA 
orthopaedic surgeon stated as follows:

1.  Review of C File and pre-service 
medical records, reveals that this 
veteran was on AD from September 18, 
19[62] to September 9, 1966 and from 
January 12, 1968 to February 6, 1968.  
Prior to enlistment, he underwent surgery 
for recurrent dislocations of the left 
patella at thirteen years of age and of 
the right patella at age seventeen.  
There is no evidence of injury to either 
knee while on active duty the first tour 
and only normal stress during the second 
brief tour.

2.  While it was an error to allow him to 
enlist, there is no medical reason to 
doubt that his current arthritis of the 
knees is expected progression of his 
preexisting problem and is unrelated to 
his period of active duty.  

In September 1997, additional private medical records were 
associated with the claims file.  These records include, in 
pertinent part, a December 1991 letter written by Rayla Otto, 
P.A.- C., and Dr. Drymalski.  This letter summarized an 
examination of the veteran and it was noted that the 
veteran's diagnoses included osteoarthritis of the knees.  
These private medical records also include records of 
outpatient visits in March 1997 and August 1997, for 
disabling osteoarthritis. 


II.  Analysis

A claimant for benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well-
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

The regulations further provide as follows:

(a)  General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  
(Authority: 38 U.S.C. 1153) 

(b)  Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service. 

(1)  The usual effects of medical 
and surgical treatment in service, 
having the effect of ameliorating 
disease or other conditions incurred 
before enlistment, including 
postoperative scars, absent or 
poorly functioning parts or organs, 
will not be considered service 
connected unless the disease or 
injury is otherwise aggravated by 
service. 

(2)  Due regard will be given the 
places, types, and circumstances of 
service and particular consideration 
will be accorded combat duty and 
other hardships of service.  The 
development of symptomatic 
manifestations of a preexisting 
disease or injury during or 
proximately following action with 
the enemy or following a status as a 
prisoner of war will establish 
aggravation of a disability.  
(Authority: 38 U.S.C. 1154) 

38 C.F.R. § 3.306 (a),(b) (1998).

The veteran's claim for service connection for degenerative 
changes in the right knee with dislocation of patellae, post-
operative, is not well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  While the veteran has been 
recently treated for arthritis of the right knee, and the 
Army Medical Board concluded in January 1968 that he had 
arthritis of the right knee which preexisted service, the 
veteran has not submitted any medical evidence that the right 
knee condition was aggravated by his service in the Army.  
The veteran, as well as his sister, as lay persons, are not 
competent to conclude that any current right knee condition 
was aggravated during his service in the Army.  While the 
veteran's mother apparently has been educated in home 
physical therapy, she has not indicated that she has any 
special knowledge about arthritis nor is there any evidence 
to that effect in the record.  Where the determinative issue 
involves medical etiology, competent medical evidence is 
required to fulfill the well grounded claim requirement.  
Lathan v. Brown, 7 Vet.App.  359 (1995).  

As detailed above, a VA physician has thoroughly reviewed the 
claims file, including the veteran's pre- and post-service 
medical records.  While it was noted that the veteran's right 
knee experienced stress during the second brief tour in the 
Army, this stress was described as "normal."  Moreover, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  In this regard, the 
VA physician further noted that the veteran's current 
arthritis of the right knee was "expected progression" of a 
problem which predated service, and was unrelated to his 
active duty. 

Therefore, the veteran has not submitted a well grounded 
claim concerning service connection for degenerative changes 
in the right knee with dislocation of patellae, post-
operative.  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet.App. 14 (1993).  As a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
degenerative changes in the right knee with dislocation of 
patellae, post-operative, is denied.


ORDER

A well grounded claim not having been submitted to establish 
entitlement to service connection for degenerative changes in 
the right knee with dislocation of patellae, post-operative, 
the benefit sought on appeal is denied.



		
Iris S. Sherman
Member, Board of Veterans' Appeals


 

